Corrigan, J.
Appellant propounds three propositions of law, each relative to the issue of sovereign immunity. These propose that Section 16, Article I of the Ohio Constitution, as amended in 1912, is self-executing and authorizes suits against the state of Ohio and its political subdivisions brought by individuals injured by the negligence of its agents, servants and employees; that Section 5(B), Article IV of the Ohio Constitution, as adopted in 1968, requires the Ohio Supreme Court to establish procedures for bringing suits against the state, and that such procedures have been established by this court in the Ohio Rules of Civil Procedure; and that the doctrine of sovereign immunity violates the due process and equal protection *77guarantees in the Ohio Constitution and in the United States Constitution.
Subsequent to certification of the instant case by the Court of Appeals for Franklin County, this court decided Krause v. State (1972), 31 Ohio St. 2d 132, reversing the judgment of the Court of Appeals for Cuyahoga County. In Krause, this court rejected the same propositions advanced by appellant in the instant case.
The judgment of the Court of Appeals herein, affirming the order of the Court of Common Pleas sustaining the city’s demurrer and dismissing it as a defendant, was based upon the validity of the defense of sovereign immunity in a case wherein the municipality is sued for claimed negligence in the exercise of a governmental function. The Court of Appeals was correct.
In Wooster v. Arbenz (1927), 116 Ohio St. 281, 283, Chief Justice Marshall, speaking for the court, stated the Ohio doctrine of the tort liability of municipalities as follows:
“This court is for the present committed to the doctrine that there is no liability on the part of a municipality in actions for tort, if the function exercised by the municipality at the time of the injury to the plaintiff was a governmental function. The nonliability for governmental functions is placed upon the ground that the state is sovereign, that the sovereign cannot be sued without its consent, and that the municipality is the mere agent of the state and therefore cannot be sued unless the state gives its consent by legislation. * * *
“The court is equally committed to the doctrine that if the function being exercised is proprietary and in pursuit of private and corporate duties, for the particular benefit of the corporation and its inhabitants, as distinguished from those things in which the whole state has an interest, the city is liable. ’ ’
The court, at page 284, set out the following test for distinguishing governmental and proprietary functions:
“* * * In performing those duties which are imposed *78upon the state as obligations of sovereignty, such as protection from crime, or fires, or contagion, or preserving the peace and health of citizens and protecting their property, it is settled that the function is governmental, and if the municipality undertakes the performance of those functions, whether voluntarily or by legislative imposition, the municipality becomes an arm of sovereignty and a governmental agency and is entitled to that immunity from liability which is enjoyed by the state itself. If, on the other hand, there is no obligation on the part of the municipality to perform them, but it does in fact do so for the comfort and convenience of its citizens, for which the city is directly compensated by levying assessments upon property, or where it is indirectly benefited by growth and prosperity of the city and its inhabitants, and the city has an election whether to do or omit to do those acts, the function is private and proprietary.”
Although the distinction between proprietary and governmental functions has been the subject of confusion and difficulty in Ohio (see Judge Gibson’s concurring opinion in Hack v. Salem [1963], 174 Ohio St. 383, 391), this court has clearly stated, in paragraph one of the syllabus in Bell v. Cincinnati (1909), 80 Ohio St. 1, that the operation of a municipal workhouse is a governmental function. The decision in Bell was based in part upon the authority granted by the General Assembly to establish workhouses..
Section 3, Article XVIII of the Ohio Constitution, grants municipalities the authority to exercise all powers of local self-government including the authority “* # * to adopt and enforce * * * local police * * * regulations * * *.” Section 7, Article XVIII of the Ohio Constitution, authorizes any municipality to ‘ ‘ * * * frame and adopt or amend a charter for its government and may * * * exercise thereunder all powers of local self-government.”
The General Assembly has also specifically authorized, in R. C. 715.16, that “any municipal corporation may * * * (A) Establish, erect, maintain, and regulate * * * workhouses * * *” and, pursuant to R. C. 715.58, that “the *79legislative authority of a municipal corporation may make suitable regulations to conduct the prison labor * * *.”
The foregoing statutory and constitutional provisions manifestly indicate that the operation of a municipal workhouse is the author^ of sovereignty which is specifically granted to municipalities as a power of self-government in the interest of the common good. It is clearly a governmental function.
The judgment of the Court of Appeals is, therefore, affirmed.

Judgment affirmed.

O’Neill, C. J., Herbert, Stern, Celebrezze and W. Brown, JJ., concur..
Gray, J., dissents.
Gray, J., of the Fourth Appellate District, sitting for P. Brown, J.